Title: From Thomas Jefferson to Alexander Donald, 11 March 1790
From: Jefferson, Thomas
To: Donald, Alexander



Dear Sir
Alexandria Mar. 11. 1790.

Your letters to Mr. Wilson were delivered on my arrival yesterday evening. The vessel sails tomorrow. By her I write to Monsieur Lamotte merchant at Havre and Mr. Coffin merchant at Dunkirk to receive and forward the box of plants. Be so good therefore as to have it addressed to the one or the other of these gentlemen according as a vessel may be first found going to the one or the other of these ports. In the mean time the box should be stowed  in a cellar as one day’s heat if intense might destroy them. I write in haste & am Your friend & servt,

Th: Jefferson

